El Juez Asociado Sr. Eigueras,
emitió la opinión del tribunal. '
La sucesión de don Juan Andrés Acevedo vendió á don Eladio Caballero una ñuca rústica por escrituras públicas otorgadas ante el notario que llevan la fecha de 5, 22 de agosto, 10 de diciembre de 1892 y 11 de noviembre de 1893, expresándose en la de 10 de diciembre que el comprador don Eladio Caballero venía utilizando esa finca á título de dueño desde bacía algunos meses.
Don Juan de Jesús Acevedo uno de los componentes do la sucesión vendedora, deseaba recuperar la finca que fue. de su padre, pero como el comprador. Caballero había en-*426tregado el precio de la venta y ademas también había fa-cilitado á Juan de Jesús Acevedo en diversas épocas can-tidades para el entretenimiento general de dicha finca, se otorgó entre ambos el documento privado que literal-mente dice así:
“.En Caguas, barrio de Beatriz, á ios dos días del mes de octu-bre de mil ochocientos noventa y cuatro, ante los testigos que sus-criben, presentes los Señores Don Eladioi Caballero y Don Juan Acevedo, ambos -propietarios y mayores de veinte y ¡cinco años, y unánimes, dijeron: que las ochenta y seis cuerdas de tierra que tie-ne bajo su dominio Juan Acevedo, en el barrio de “Borinquen,” co-lindantes con terrenos de Don Landelino Aponte, por el N. y O., con terrenos de Don Modesto y Don José Sola, por el E. y por el Sud, con terrenos de Don Juan Santana; están escriturados á favor ¡de Caballero en ¡cuatro documentos otorgados ante Notario, por Doña Ilennenegilida Acevedo, acompañada de su legítimo espo-so -Don Juan García, Da. María José del Lugo, Don Felipe Angelino Bibot, Da. Juana Bta. Tirado, y el mismo Don Juan Acevedo, así como de la viuda Da. Cármen Acevedo, que estas escrituras fueron hechas á favor de- Caballero, para garantir la suma de mil nove-cientos sesentitres pesos, veinte y nueve centavos, -que tanto para comprar esas partes de herencia, como para -entretener la finca en general, ha tomado el precitado Acevedo i Caballero, en ¡diversas épocas, según ¡consta en los libros de Caballero, y ¡cuya liquidación ha sido hecha por ambos interesados hoy asistidos del amigo de ambos, Don Vicente -B. Muñoz, siendo convenido por asentimiento común, que, tan pronto el Acevedo satisfaga dicha ¡cantidad á Caballero, éste le hará escritura del enarrado terreno al ya mencionado Acevedo; sin que ¡pueda ni uno ni otro disponer en venta de dicho terreno, ni hacer con respecto á él ningún otro negocio (pie le cause gravamen de ninguna especie, sin que antes medie un acuerdo común entré ambos interesados: siendo también ¡convenido por los exponen-tes, que Acevedo pagará á Caballero en el mes de mayo del año entrante, mil ochocientos noventa y uno, todo el producto ¡ele veinte y cinco cuerdas de caña que de tocón y de plantilla allí tiene plantadas, ■ como pronto de la cantidad adeudada, sin perjuicio de otros abonos que el deudor pueda verificar, así como los intereses de dicha suma que devengara por ellos el acreedor, el uno por ¡ciento según también han ¡convenido, debiendo' en la época fijada para hacer el abono del producto ¡de las cañas, hacer una liquidación y nuevo arreglo por *427ei resto de la deu,da. También han convenido que se dé á este documento aunque extrajudicial, el mismo valor que si otorgado fuera ante Notario, facultándose mutuamente para elevarlo á ins-trumento público si necesario fuere; y al efecto, y para los efec-tos .que éste pudiera' causar, renuncian ambos todas las leyes, fueros y derechos de su favor y la general en forma: Así lo dijeron y firmó el que supo, luego,de leído,en alta voz, y por el que no, que frió Don Juan Aeevedo, firmó uno de los testigos, que fueron Don Nar-ciso Sola, Don Gervasio García y Don'Vicente Ti. Muñoz. — Eladio Caballero (Rúbrica). — A ruego de D. Juan Aeevedo y como testigo, Vicente R. Muñoz. Rúbrica. Testigo, Gervasio García. Rúbrica.— Testigo, Narciso Solé. Rúbrica.”
Don Juan do Jesús Aeevedo establece su demanda en d de junio de 1902 contra la sucesión de don Eladio Caballero, porque éste á la sazón había fallecido’, y concluye suplicando. "
Primero. — Que se la condene á elevar á escritura pública el anterior documento privado.
Segundo. — Que se la condene á liquidar el producto de las 25 cuer-das de cañas de tocón y plantilla, produciendo la cuenta corriente detallada del causante Caballero, con Don Juan Aeevedo.
Tercero. — Que se la condene á otorgar á favor de Aeevedo, resul-tando saldada la cuenta de haber de Don Eladio Caballero, á que se refiere el mencionado documento, escritura de devolución, restitu-ción ó traspaso de la finca rústica de cien cuerdas próximamente del barrio “Borinquen” de la jurisdicción do Caguas, objeto de la demanda, haciendo entrega de ella- y de sus frutos producidos y debidos producir, desde el día en que fué saldada la referida cuenta, y - Cuarto'. — Que se la condene á la indemnización de daños y perjui-cios y pago de todas las costas de este litigio.
El abogado de la sucesión de don Eladio Caballero, parte demandada reconoce sustancialmente los hechos de la demanda, pero en absoluto negó que don Eladio Caballero ó su sucesión hayan cosechado las 25 cuerdas de- ca-ña y se apropiasen el importe de su producto puesto que Aeevedo que tenía la posesión precaria las sembró con el consentimiento de Caballero y se obligó con su produci-*428do á ‘pagar las cantidades facilitadas por éste sin cpie a-pesar de haber vencido' el plazo, en mayo de 1895, le ba-ya satisfecho un centavo, y por tanto, no está obligado á restituir la finca en cuestión y pide que la demanda se-declare sin lugar con las costas á la parte demandante.
Como pruebas se han traído todas las Escrituras otor-gadas por- la sucesión Aeevedo á favor de don Eladio Caballero vendiéndoles las participaciones que'tenían en la finca en cuestión.
Constancias de un juicio de desahucio seguido por la sucesión de Caballero contra don Juan de Jesús Aeevedo para ocupar la finca en precario y certificación del Re-gistro de la Propiedad ereditiva de estar inscrita la pose-sión á favor de la sucesión de don Eladio Caballero.
' En esos hechos hay perfecta conformidad entre las partes de este litigio.
Un sólo testigo presentó la parte actora y ese fué don Salvador Caballero, cuya declaración es como sigue:
“Que era albaeea tercero -de I). Eladio Caballero, que entregó la finca objeto de este litigio á la Sucesión, que en 1892 y 94, liabía en total 25 cuerdas de caña, sembradas por Juan de Jesús Aeevedo, que el dinero para la siembra y 'cultivo lo dió D. Eladio, y que lo facilitó á Aeevedo, etc. etc.”
Los testigos de la parte demandada en síntesis son fa-vorables 'á .las afirmaciones que contiene la contestación á la demanda.
El Tribunal de Humaeao en su sentencia de 8 de octu-bre de 1903, declaró sin lugar la demanda y en su conse-cuencia absolvió de la misma á la sucesión demandada con imposición de todas las costas al demandante don Juan de Jesús Aeevedo y mandó además á cancelar la ano-tación preventiva,, de la demanda tomada en el Registro de la Propiedad de Caguas.
Ese fallo se funda en las siguientes consideraciones de derecho.
*429“Primera. — -Que reconocido en la contestación de • la demanda el contrato privado en que se funda, y existiendo en él la condición de .elevarlo "á escritura pública como facultad del actor, sin que se haya probado negativa alguna de los demandados á realizar aque-llos actos materiales que sean necesarios ipara el ejercicio de dicho derecho por el ‘demandante; y teniendo en cuenta además, que-sien-do también la 'dicha elevación del contrato á escritura públieá, una facultad reservada igualmente al causahabiente de la Sucesión de-mandada, no se ha probado en forma alguna que exista en el actor el derecho de ¡exigir al .demandado que ejercite el suyo, ni que su no ejercicio obstaculice que el demandante haga uso del que le es propio.
“Segundo. — Que el actor funda su demanda en que hecho pago Don Eladio Caballero ó su sucesión, de las veinte y cinco cuerdas de cañas, debía rendir cuentas y restituir la finca, cuyo pago negó el demandado en su contestación, por lo que al primero correspondía probar ese hecho, el que ni con la prueba documental aportada, ni con la del único testigo que presentó al juicio, ha sido comprobado, no cabiendo exigirse el cumplimiento de las obligaciones subsecuen-tes de liquidar, ya que su existencia sólo puede nacer de aquel he-cho, lo mismo que lá .del traspaso de la finca objeto Id el litigio úni-camente brotaría del previo y completo pago del precio-convenido; sin que por otra parte quepa reclamar daños y perjuicios al actor que no demuestra haber cumplido sus obligaciones.
“Tercera. — Que las costas deben imponerse al litigante cuyas pre-tensiones sean totalmente desestimadas.'”
De esa sentencia se apeló por la parte demandante en 16 de noviembre de 1903 y en 17 del mismo mes y año se admitió la apelación para ante, esta Corte Suprema y se remitieron los autos con citación y emplazamiento de las partes.
Ante este Tribunal sólo presentó alegato el letrado don Eafael López Landrón á nombre del apelante don Juan de Jesús Acevedo y en el acto de la vista comparecieron todas las partes y alegaron oralmente por. medio de sus abogados cuanto creyeron conducente á su derecho.
En el alegato escrito del apelante sienta “que el hecho fundamental de haberse hecho cargo de las cañas don *430Eladio Caballero aunque negado por los demandados está acreditado por vía de presunción, por la prue-ba documental de una y otra parte y por la declaración del albacea don Salvador Caballero” y por eso cita como infringido el párrafo 2do del art. 1462 del Código Civil que dice que el otorgamiento de escritura pública de ven-ta equivale á la entrega de la cosa objeto del contrato, si de la misma escritura no resultare ó se dedujere clara-mente lo contrario, y este precepto lo relaciona también como infringido en los artículos 348, 350, 354, 358 y demás subsiguientes del referido Código Civil que se refieren á la definición de la propiedad y al derecho de accesión respecto al- producto de los bienes.
Pero, vamos á cuentas: Si aquí no hubiese que conside-ran más que las escrituras de venta de la finca del año 1892 y 1893 otorgadas por la sucesión de don Juan An-drés Acevedo á favor de 'don Eladio Caballero entonces tendría razón la parte apelante; pero posteriormente, ó sea en 2 de octubre de 1894 se otorgó un documento que contiene un contrato y ha}?' que considerar la doctrina de que la voluntad de las partes es la ley primera y especial que debe respetarse ;y cumplirse en la materia.
En ese documento privado empieza por reconocerse á favor de Caballero el dominio de la finca en cuestión, pe-ro también se afirma en él que Acevedo tenía en dicha finca plantadas 25 cuerdas de cañas de tocón y plantilla y se comprometió á pagar con su producido la deuda con-traída, deuda contraída que provenía de lo que satisfizo Caballero como precio de venta 3^ de las cantidades que és-te facilitó á Acevedo para entretenimiento general de dicha finca.
Es indudable que “las presunciones son uno de los me-dios de prueba establecido por la ley, del que las partes pueden valerse para acreditar su' derecho en juicio, se-gún lo dispuesto en los artículos 3249 y 1253 del Código *431Civil antiguo que equivale al 1247 3?- 1220 del Código Revisado, siempre que aquéllas reúnan los requisitos por la misma lejr exigidos, de hallarse completamente acredi-tado el hecho de que han de deducirse y- que exista enlace preciso y directo, según las reglas del criterio humano entre el hecho cierto y aquel que se trata de deducir.”
El apelante sostiene la tesis de que por las escrituras de venta don Eladio Caballero adquirió el dominio de la finca y, por consiguiente, también obtuvo el dominio de las 25 cuerdas de cañas sembradas en ellas, y como .se apro-vechó como dueño de su producido está obligado á rendir cuentas de las mismas-
Esto después del documento privado de que se ha hecho mérito no es exacto.' Puede tal vez concederse que Caballero tuviese la posesión que nace del dominio ó sea la po-sesión civil, pero la posesión natural ó tenencia de las cañas, esa la tenía Acevedo como se prueba con el mismo documento privado, con el origen que él mismo atribu,ye á la deuda y sobre, todo con el juicio de desahucio que tuvo que seguir la Sucesión de Caballero para lanzar de la finca á Acevedo que la disfrutaba en precario.
Y si esto es así, no hay enlace preciso y directo - entre el hecho acreditado cual sería en todo caso el de la posesión civil á favor de Caballero y el de la posesión material que puede estar y está en este pleito en persona distinta, cual es el demandante don Juan de Jesús Acevedo.
De modo que este señor como apelante* no puede alegar en su favor la presunción que alega porque falta el requi-sito esencial para-que por ese medio de prueba pueda acre-ditar su derecho.
Constituidas las cosas en su verdadero estado de dere-cho, es decir, teniendo el dominio la sucesión de don Ela-dio Caballero y la posesión material ó tenencia de las cuerdas tic cañas, don Juan de Jesús Acevedo, hay que presumir por el contrario que éste las aprovechó en tanto *432en cuanto no se pruebe lo contrario toda vez que.del mis-mo contrato así resulta con evidente claridad.
Partiendo siempre el apelante del mismo supuesto equi-vocado, pide la liquidación del producto de dichas 25 cuerdas de caña.
Toda liquidación supone una cuenta en que bay un mo-vimiento periódico de debe y liaber ó de cargos y abonos. ■Y ¿ qué liquidación puede boy rendir la sucesión de Caballero, si Acevedo no ha probado que abonase un sólo centavo % Ninguna. La deuda está vigente en toda su integridad ,es decir: que está en el mismo ser y estado que tenía cuando se otorgó el documento privado, clave esencial para resolver todos y cada uno de los extremos que contiene la súplica de la demanda.
La misma suerte tienen que seguir las pretensiones con-sistentes en la escritura de devolución ó restitución de la finca con- sus frutos producidos y debidos producir y en la indemnización de daños y perjuicios.
Todo eso está subordinado al ciunplimiento del contrato privado y sería para Acevedo un enriquecimiento torti-cero si tuvieran realización sus aludidas pretensiones sin haber cumplido el deber principal de pagar la deuda con-traída y reconocida por él en el referido documento, á cuyo otorgamiento generosamente se allanó don Eladio Caballero no obstante de tener á su favor escriturada la finca en cuestión por virtud de la venta realizada por los indi-viduos que componían la susesión de don Juan Andrés Acevedo.
Hay otro punto en la súplica de la demanda que merece también nuestra consideración y es la pretensión de que se condene á la sucesión demandada á elevar á escritura pública el tantas veces repetido documento privado.
En él se facultó mutuamente á las partes para elevarlo á escritura pública si necesario fuese. Hoy ejercita ese derecho el actor y como la sucesión demandada se ha ne-*433gado, á todas las pretensiones de la demanda, claro, es que hay que entender que también negó este particular y de-be resolver si procede ó no tal solicitud.
El art. 1279- del Código Civil antiguo ó sea el 1246 del revisado dice así:
‘‘ gi la ley exigiere el otorgamiento de escritura u otra forma especial para hacer efectivas las obligaciones propias de un con-trato, los contratantes podrán compelerse recíprocamente, á llenar aquella forma desde que hubiese intervenido el consentimiento y de-más requisitos necesarios para su validez. ’
Y el art. 1280, No. 2, que equivale al 1246 revisado, dice así:
“Deberán constar en documento público:
1. — Los actos y contratos que tengan por objeto la. creación, trans-misión, modificación ó extinción de derechos- reales sobre bienes in-muebles. ”
Si esto es así y tratando al parecer el documento pri-vado de una promesa de venta en que se limita además el dominio que tenía con anterioridad adquirido Caballero toda vez que se estipula que ni éste ni Acevedo puedan vender la finca, ni hacer con respecto á ella ningún otro negocio que le cause gravamen de ninguna especie sin.que antes medie un acuerdo común entre ambos interesados resulta que ése contrato debe constar en documento pú-blico y desde el instante en que cualquiera de las partes in-voca dichas prescripciones y la otra se niega, no hay otro remedio que disponer su cumplimiento después de los debates del juicio en que expresamente se solicitó ese particular por más que la omisión del documento público en nada desvirtúe la fuerza obligatoria del contrato pri-vado que Caballero y Acevedo celebraron.
En mérito de las razones expuestas, entiendo que debe condenarse á la sucesión de don Eladio Caballero á ele-var á escritura pública y en el término de quinto día, el do-cmúento privado otorgado- en Caguas el 2 de octubre de *4341894 por don Eladio Caballero y don Juan Acevedo y que obra en estos autos, confirmando en todo lo demás la sentencia apelada y que pronunció el Tribunal de Huma-cao en 8 de octubre de 1903, sin liacer expresa condena-ción de las costas de este recurso. ■

Resuelto de conformidad.

Jueces concurrentes: Sres. Presidente Quiñones y Asociados, Hernández, MacLeary y Wolf.